Citation Nr: 0939377	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to February 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

In an October 2006 decision, the Board denied the claim.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2007, the 
Veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board decision and remand it, which the 
Court granted that same month.

In a July 2008 decision, the Board again denied the claim for 
entitlement to service connection for tinnitus.  The Veteran 
appealed the denial to the Court.  In May 2009, the parties 
filed a joint motion to vacate the Board decision and remand 
it, which the Court granted that same month.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the Lincoln, Nebraska, RO.  VA will 
notify the appellant if further action is required.


REMAND

In compliance with the May 2009 joint motion and Court order, 
the Board must remand the claim for an attempt to obtain 
service treatment records.  

The record shows that the appellant's separation examination 
is of record.

The Veteran had filed a claim of entitlement to service 
connection for a spine disorder in May 1995.  VA attempted to 
obtain the Veteran's service treatment records at that time.  
The National Records Personnel Center (NPRC) replied that if 
the records had been present at the Center in 1973, they may 
have been in the area impacted by a 1973 fire.  Hence, as 
they could not be found, they were presumed destroyed.  See 
VA Form 21-3101, Request for Information, received June 1995.  

VA attempted to obtain alternate service records by having 
the Veteran complete National Archives and Records 
Administration Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The Veteran completed that form, 
but the NPRC found no additional records.  See VA Form 21-
3101, received in October 1995.  

In January 1996, VA notified the Veteran of its inability to 
obtain the service treatment records and asked him to submit 
any service records he had in his possession.  See January 
23, 1996, letter to Veteran.  A February 1996 VA 
Administrative Decision made a formal finding that the 
Veteran's service treatment records were not available.  That 
same month, VA (1) notified the Veteran that it had not 
received a response to its January 23, 1996, letter; (2) 
stated he could still submit additional evidence in the next 
10 days; and (3) informed him that his claim would be based 
upon the evidence of record.  See February 22, 1996, letter 
to the Veteran.  In March 1996, the Veteran indicated he had 
no additional service treatment records.  See VA Form 21-
4138, Statement in Support of Claim, received in March 1996.  

In the October 2006 and July 2008 decisions, the Board relied 
upon the February 1996 Administrative Decision in finding 
that the Veteran's service treatment records were 
unavailable.  

In the May 2009 joint motion, the parties found that under 
McCormick v. Gober, 14 Vet. App. 39, 49 (2000), VA was 
required to attempt to obtain the service treatment records 
in connection with the Veteran's claim for entitlement to 
service connection for tinnitus.  That was the sole basis for 
the joint motion for remand.  Accordingly, the Board will 
return this case for further development, as well as to learn 
whether a negative response from the National Personnel 
Records Center for service medical records may always be 
recognized as a negative response for all future claims save 
for those involving hospital records or psychiatric treatment 
records.  That is, if National Personnel Records Center has 
informed VA on several occasions that no records are 
available when, if ever, is another attempt justified, or 
does another attempt simply constitute a proverbial "snipe 
hunt." 

In a September 2009 statement from the Veteran's 
representative it was argued that the Board, in its July 2008 
decision, had failed to abide by the terms of the November 
2007 joint motion and Court order "to consider [the] 
Veteran's lay statements and, if [the Board] was going to 
discount such statements[,] to provide an adequate 
explanation."  The representative added that, "VA persisted 
in ignoring express statements made by the Veteran" and 
claimed the Board had committed a Stegall violation in the 
July 2008 decision.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (where Court remand orders are not complied 
with, Board errs as a matter of law when it fails to ensure 
compliance).  

The Board finds, however, that it complied with the November 
2007 joint motion.  In this regard, the November 2007 joint 
motion stated:

The parties agree that remand is required 
because: (1) the Board erred when it found 
Appellant was not competent to testify 
about tinnitus; and (2) in relying on the 
VA examiner's June 2004 credibility finding 
regarding appellant's statements about the 
onset of his symptoms of tinnitus when it 
failed to make an independent finding of 
credibility.

See November 2007 Joint Motion on page 1.  

In July 2008, the Board specifically concluded that, "[T]he 
[V]eteran [was] competent to state that he has tinnitus."  
See July 2008 Board decision on page 5.  The Board 
subsequently made its own determination as to the Veteran's 
credibility finding, in part, that "the appellant's 
inconsistent statements [] damage his credibility."  Thus, 
the Board did, in fact, comply with the November 2007 joint 
motion and Court order.

The Board further finds it notable that nowhere in the joint 
motion is any finding made that the Board violated the letter 
or the spirit of the 2007 joint motion in the manner alleged 
by the representative.  Hence, finding no Stegall error the 
Board rejects the representative's allegations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
from the NPRC the Veteran's service 
treatment records from his Army service 
between April 1954 to February 1956 and 
document those efforts.  Included in its 
request, the RO/AMC should provide the 
National Personnel Records Center with a 
copy of this remand, copies of VA's prior 
attempt to obtain the service treatment 
records from the NPRC and the Center's 
prior responses.  The RO must also ask the 
NPRC the following:  

*	When, if ever, would a request for 
service treatment records not 
constitute a waste of limited 
government resources to determine if 
there might be some records which 
could possibly exist if the National 
Personnel Records Center has 
previously advised VA on more than 
one occasion that they found no 
records available even after 
considering the contents of a 
completed NA Form 13055?  That is, 
under what circumstances would a new 
request to the National Personnel 
Records Center for service treatment 
records ever be warranted if the 
Center has previously advised VA that 
no such records are available?

2.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for tinnitus, to 
include secondary to service-connected 
bilateral hearing loss.  If the benefit is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

